                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
LEANDER J. GREGG,
                                                              OPINION AND ORDER
                            Plaintiff,
                                                                   19-cv-133-bbc
              v.

CORRECT CARE SOLUTIONS,
OFFICER J. KERNS, OFFICER OATES
and DAVID P., RN,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff LeAnder J. Gregg is proceeding on claims under the Eighth and

Fourteenth Amendments that staff at the Eau Claire County jail gave him medication

belonging to another inmate and then refused to provide him medical treatment after he

suffered adverse affects. Now before the court is plaintiff’s motion to add claims against

Sheriff Ron Kramer, the State of Wisconsin and Eau Claire County jail to his case. Dkt.

#25. I will deny the motion.

       As I explained in a previous order, plaintiff’s allegations do not state a claim against

the State of Wisconsin or Eau Claire County jail. Dkt. #14 at 4. The State of Wisconsin

is not implicated by plaintiff’s allegations because it is Eau Claire County, not the state, that

administers the jail, and plaintiff does not include any allegations suggesting that any state

employee was involved in violating his constitutional rights. Additionally, the State of

Wisconsin is not a proper defendant for a § 1983 action. Smith v. Gomez, 550 F.3d 613,

618 (7th Cir. 2008). The “Eau Claire County jail” is also not a suable entity for purposes of


                                               1
§ 1983, because the jail is just a building and not a legal entity. Smith v. Knox County Jail,

666 F.3d 1037, 1040 (7th Cir. 2012).

       Plaintiff’s allegations also do not state a claim against Sheriff Kramer. Plaintiff

contends that because Kramer is responsible for operations of the jail, he should be liable for

his subordinates’ actions. However, a supervisor may be held liable for a constitutional

violation only if “the conduct causing the constitutional deprivation occurs at his direction

or with his knowledge and consent.” Wilson v. Warren County, Illinois, 830 F.3d 464, 469

(7th Cir. 2016). In other words, the supervisor must have caused or participated in the

alleged unconstitutional action. Kuhn v. Goodlow, 678 F.3d 552, 555–56 (7th Cir. 2012).

Plaintiff’s allegations do not suggest that Kramer had control over medication distribution

or medical care or that he was personally responsible for any of the alleged conduct that

harmed plaintiff. Therefore, plaintiff may not proceed with claims against Kramer, Eau

Claire County jail or the state.

       Plaintiff has also filed a motion for court assistance in recruiting counsel. Dkt. #26.

He states that he would like the assistance of a lawyer to “make sure [his] current complaint

is filed correctly.” Id. at 1. I will deny this motion because plaintiff has not attempted to

recruit counsel on his own and he has not shown that he needs the assistance of counsel to

litigate this case.

       A pro se litigant does not have a right to counsel in a civil case, Olson v. Morgan, 750

F.3d 708, 711 (7th Cir. 2014), but a district court has discretion to assist pro se litigants in

finding lawyers to represent them. Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007). A



                                               2
party who wants assistance from the court in recruiting counsel must meet several

requirements. Santiago v. Walls, 599 F.3d 749, 760-61 (7th Cir. 2010). First, he must

show that he is unable to afford to hire his own lawyer. 28 U.S.C. § 1915(e)(1) (“The court

may request an attorney to represent any person unable to afford counsel.”). Plaintiff has

met the first requirement because the court has determined that he is indigent.

       Second, he must show that he made reasonable efforts on his own to find a lawyer to

represent him. Jackson v. County of McLean, 953 F.2d 1070 (7th Cir. 1992). To prove

that he has made reasonable efforts to find a lawyer, plaintiff must submit copies of letters

from at least three lawyers who have declined to represent him in this case, or alternatively,

a sworn declaration that includes the date on which he contacted three lawyers regarding this

case and a copy of the letters he sent to them. Plaintiff has not yet met this requirement.

       Third, plaintiff must show that his is one of the relatively few cases in which it

appears from the record that the legal and factual difficulty of the case exceeds the litigant's

demonstrated ability to prosecute it. Pruitt, 503 F.3d at 654-55. “The question is not

whether a lawyer would present the case more effectively than the pro se plaintiff” but

instead whether the pro se litigant can “coherently present [his case] to the judge or jury

himself.” Id. at 655. Almost all of this court’s pro se litigants would benefit from the

assistance of counsel, but there are not enough lawyers willing to take these types of cases

to give each plaintiff one.      I must decide for each case “whether this particular

prisoner-plaintiff, among many deserving and not-so-deserving others, should be the

beneficiary of the limited resources of lawyers willing to respond to courts’ requests.” McCaa



                                               3
v. Hamilton, 893 F.3d 1027, 1036 (7th Cir. 2018) (Hamilton, J., concurring).


       Plaintiff has not identified any particular reason why he needs a lawyer, beyond

stating that he wants to make sure that his complaint was filed correctly. However, his

complaint has been accepted by the court, defendants have filed an answer and a schedule

has been set. In addition, at this stage, the case does not appear to be complex. Plaintiff’s

suit raises discrete questions about a single incident when defendants allegedly delivered the

wrong medication to him and then failed to provide him medical care afterward. Plaintiff’s

submissions suggest that he is intelligent, understands the law and is capable of explaining

his version of events and making legal arguments. I set forth the law governing plaintiff’s

claims in the previous screening orders. Plaintiff's job going forward will be to apply the facts

to the legal framework set out by the court.


       Finally, plaintiff should know that the court would recruit counsel for every pro se

plaintiff who asked for one if there were enough volunteer attorneys to take on such

representation. The fact is that there are not. Each year more than 300 lawsuits are filed

in this district by pro se plaintiffs, most of whom are in state custody. Few lawyers have the

time, willingness and expertise in civil rights litigation to accept appointments and not all

of them volunteer to handle one new case a year. Between 2016 and 2017, for example, the

court was able to find approximately 17 volunteer lawyers to represent pro se litigants. In

the past year, the court has had little success in finding counsel for a number of more

complex cases, although the effort to do so is continuing. In the meantime, the claims of

these litigants have been delayed significantly. Even for a simple case, it often takes months


                                               4
for the court to locate counsel willing to accept the case. Although the court is continually

trying new approaches to recruiting counsel, there continue be many more litigants who

want the help of counsel than there are counsel who can fill that need. For this reason, the

court must carefully consider each plaintiff's abilities and the complexities of the claim in

determining whether to recruit counsel in any particular case.


       For these reasons, I will deny plaintiff's request for court assistance in recruiting

counsel without prejudice. If later developments in the case show that plaintiff is unable to

represent himself, he is free to renew his motion for court assistance in recruiting counsel at

that time.



                                           ORDER
       IT IS ORDERED that plaintiff LeAnder J. Gregg’s motions to supplement his

complaint, dkt. #25, and for court assistance in recruiting counsel, dkt. #26, are DENIED.



              Entered this 14th day of November, 2019.


                                           BY THE COURT:


                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge




                                                 5
